Citation Nr: 1751196	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-04 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an additional dental condition for compensation purposes claimed as secondary to service-connected residuals of a bilateral fracture of the mandible.

2.  Entitlement to service connection for an additional dental condition for outpatient treatment purposes.  

2.  Entitlement to a compensable disability rating for residuals of bilateral fracture of the mandible.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).

The Board also notes that its December 2013 decision remanded claims of entitlement to service connection for bilateral hearing loss and tinnitus to the RO.  Subsequently, in a July 2015 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  As these claims have been granted in full, they are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an additional dental condition for outpatient treatment purposes and for a compensable rating for residuals of bilateral fracture of the mandible are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a dental condition secondary to residuals of a bilateral fracture of the mandible that is subject to service connection for compensation purposes.

CONCLUSION OF LAW

The criteria for service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A §§ 1110, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.381, 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

The Board notes that, although service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service, an exception to the general rule is applicable to some dental conditions.  In this regard, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 and not excluded by 38 C.F.R. § 3.381.

Treatable carious teeth, replaceable missing teeth, and periodontal disease are not compensable disabilities for compensation purposes.  See 38 C.F.R. § 3.381(b).  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

As noted previously, the Veteran seeks service connection for a dental disorder as secondary to his service-connected residuals of a bilateral fractured mandible.  

The Veteran was first examined by VA in regard to this claim in October 2009.  The examiner found that the Veteran had completely healed from his in-service mandible fracture and did not find that he experiences impairment of his jaw or pain due to such mandible fracture.  The examiner did note that the Veteran reported an inability to eat foods which require biting with his front teeth, but did not offer an opinion as to the etiology for this issue.

The Veteran then submitted a letter in January 2010 from his private dentist drafted in December 2009.  The dentist reported that it appears to him that the re-setting of the Veteran's mandible during service "may have resulted in very poor occlusal alignment."  In addition, the dentist reported that the Veteran experiences less than ideal maxillary-mandibular jaw relation and a severe overbite with loss of function of his anterior teeth.

Thereafter, pursuant to the December 2013 Board remand, the Veteran was afforded a temporomandibular joint (TMJ) examination in June 2014.  The Veteran did not report any pain in his mouth or jaw or flare-ups of his TMJ.  He did report that he felt his jaw was misaligned and that he had popping of his left TMJ.  The Veteran also reported that he has difficulty eating certain foods due to lack of contact between his anterior teeth.  The examiner noted that the Veteran had a fractured mandible which has since healed.  The examiner performed a TMJ examination and did not find that the Veteran experiences any reduced range of motion or functional loss with regard to his TMJ.  The examiner concluded that the Veteran does not have a dental diagnosis other than the fracture of his mandible which occurred during service.

Subsequently, the Veteran was afforded an additional TMJ examination in August 2015.  The Veteran reported that his jaw is misaligned.  He also reported that he has no problems chewing foods and does not experience flare-ups, but he did report numbness in his lower left lip.  The examiner performed a TMJ examination and reported that there were no reported or observed limitations or functional loss due to the Veteran's misaligned jaw.  The examiner concluded that the Veteran does not have a TMJ disorder.

Then, in September 2016, the Veteran was examined by VA in regard to dental and oral conditions.  The examiner reported that the Veteran experienced loss of teeth and a mandible fracture in December 1953.  The examiner performed imaging studies of the Veteran's mouth, but did not find the presence of malunion or nonunion of the mandible or loss of the body of the mandible beyond the alveolar processes of the Veteran's missing teeth.  He further stated that there was no evidence of complication in the healing of the Veteran's mandible fracture or that such condition required follow-up treatment due to malunion or nonunion of the mandible.  The examiner did diagnose the Veteran with a Class II mal-occlusion causing excessive horizontal over-bite.  However, the examiner attributed the Veteran's mal-occlusion to a congenital condition rather than his in-service mandible trauma.

Based on the foregoing, the Board finds that the Veteran does not have a dental condition secondary to his service connected mandible fracture residuals.  In this regard, the October 2009, June 2014, and August 2015 examiners did not find that the Veteran has any current dental conditions attributable to his in-service mandible fracture residuals.  In addition, based on a physical examination and imaging studies, the September 2016 VA examiner found that the Veteran does not have malunion or nonunion of his mandible.  While this examiner found that the Veteran experiences mal-occlusion, he attributed this condition to a congenital overbite.  Based on these findings, the Board finds that the persuasive evidence of record does not show the that the Veteran has a dental condition secondary to his service connected mandible fracture residuals.  38 C.F.R. § 3.310.

The Board notes that the Veteran's private dentist offered an opinion in December 2008 which indicated that treatment for the Veteran's mandible fracture during service "may have resulted in very poor occlusal alignment."  However, this opinion is equivocal in nature.  In this regard, there are a line of precedent cases discussing the probative value of opinions that are equivocal in nature.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  These cases make clear that, while an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology, a doctor's opinion phrased in terms tantamount to "may" or "could" are an insufficient basis for an award of service connection because this is similar to finding the disorder in question "may or may not" be related to service.  Obert v. Brown, 5 Vet. App. 30 (1993); see Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Consequently, the Board accords no probative weight to the dentist's opinion and, as such, it is outweighed by the findings of the VA examiners.

As such, the Board finds that the Veteran does not have a dental condition which is secondary to his service connected residuals of a mandible fracture.  Consequently, service connection for such disorder is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a dental condition secondary to residuals of a mandible fracture for compensation purposes is denied.


REMAND

As to the claim for service connection for an additional dental disability for outpatient treatment purposes, it is the preliminary finding of the Board that the claim should be referred for outpatient dental treatment to a Veterans Health Administration (VHA) facility for that administration to make a determination of eligibility in the first instance as outlined in M21-1MR, Part III, Subpart v., Chapter 7, Section C, pertaining to the processing and rating of dental claims.

In regard to the claim for a compensable rating for residuals of a bilateral fracture of the mandible, the Veteran reported that these residuals had worsened in a December 2008 statement.  As noted above, the Veteran was afforded an examination pursuant to the Board's December 2013 remand in June 2014.  The examiner reported that the Veteran had a scar due to this disability, but did not complete a scar examination because such scar was not painful, unstable, or greater than 38 square centimeters.  However, given the nature of the Veteran's in-service injury, the scar would be located on either the Veteran's head, face, or neck.  Therefore, an evaluation of this scar should have been conducted to determine if a compensable rating is warranted under Diagnostic Code 7800.  38 C.F.R. § 4.118.  While the August 2015 examiner reported that the Veteran did not have a scar related to this disability, he did not offer an explanation as to why he disagreed with the June 2014 examiner's findings.  Therefore, remand is required to afford the Veteran a VA examination in order to determine if he has a compensable scar due to his in-service mandible fracture.  

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran an appropriate VA examination to determine the nature, etiology, and severity of any scars present on his head, face, or neck.  The record, to include a copy of this Remand must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

For all scars of the head, face, and neck found, state whether it is at least as likely as not (a 50 percent or greater probability) that they are the result of the Veteran's in-service mandible fracture and subsequent treatment.  For all scars related to the Veteran's mandible fracture, assess their nature and severity.

All opinions expressed should be accompanied by supporting rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

3.  Separately, refer the Veteran's dental claim for outpatient treatment purposes to a VHA facility for that administration to make a determination of eligibility in the first instance as outlined in M21-1R, Part III, Subpart v., Chapter 7, Section C.  Then, readjudicate the claim for service connection for dental disability for outpatient treatment purposes.  If it remains denied, the Veteran and his representative should be provided a supplemental statement of the case that contains a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


